Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-7 of this application are patentably indistinct from claims 1-9 of Application No. 17/140,771. 
Claims 1-7 of this application are patentably indistinct from claims 1-3, 7-9, 12 of US 10,913,034. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 12 of U.S. Patent No. of 10,913,034. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is anticipated by claim 12 of 10,913,034, which recites the identical formula (4), a separation functional layer of a polyamide, a coating covering the separation functional layer, quaternary ammonium cation, and m and n integers of one or more.
Claims 1-7 of the instant application correspond to claims 1, 2, and 7-9 of 10,913,034. 10,913,034 recites a separation membrane, a coating with a first and second monomer matching the first monomer of the instant claim 1, and with the same limitations of N+, R1 and R2 (patent claim 1), including as an alkyl group (patent claim 2), and the second monomer is 3-chloro-2-hydroxypropyl diallylamine hydrochloride, allylamine, or acrylamide (patent claim 8), and reactive substituents including an amino group and an amide group (patent claim 7), chemically bonded to the functional layer (claim 1), and a support (patent claim 9).

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-4, 6-9 of copending Application No. 17/140771 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because The copending application recites in claims 1, 4, and 6-8 the first and second monomer of instant claim 1, with the same limitations of N+, R1 and R2 (copending claim 1) with a first monomer with R1 a methyl group, and R2 a 3-chloro-2hydroypropyl group (copending claim 4), the second polymer capable of chemically bonding with the separation functional layer with a  reactive substituent (copending claim 6), which is a hydroxy group, and amino group, or an amide group (copending claim 7), the structures in claim 1 are recited in claims copending claims 6-8, the support of instant claim 5 is recited in copending claim 9, the bonding of instant claim 7 is recited in claim 6 of the copending application, while the instant application requires covalent bonding as opposed to the chemical bonding of the copending application, the groups and structures are the same, such that the bonding would be as well, further the  instant application requires direct contact, while the copending application requires chemical bonding, such that direct contact would have been obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Echizen (US PG Pub 2016/0279581) in view of De Grooth (US PG Pub 2020/0164320) and Pugia (US PG Pub 2014/0336084).
With respect to claim 1, Echizen teaches a composite semi-permeable membrane having a polymer porous layer, and a polyamide separation functional layer, enhanced by coating a surface of the a separation membrane comprising a separation functional layer composed of a polyamide; and a coating covering the separation functional layer and containing a polymer. However Echizen fails to teach the polymer having a repeating unit represented by the formula 4, 5, 6, or 7, wherein N+ is a nitrogen atom constituting a quaternary ammonium cation, R1 and R2 are each independently a substituent containing a carbon atom bonded to the nitrogen atom, and m and n are each independently an integer of 1 or more. 
De Grooth teaches multilayer membranes, where supports are coated with at least a layer of a polymeric polycation ([0013]), that charge density and hydrophbbicity of polyelectorlytes  influence  membrane performance, and the polycation is an amine based polycation selected from the group consisting of poly( diallyldimethylammonium chloride) (PDADMAC), Poly(acrylamide-co-diallyldimethylammonium chloride) (PDADMAC/AM), poly(allylamine hydrochloride) (PAH), poly( ethyleneimine) (PEI), poly( diallyl methyl amine hydrochloride) (PDAMAHC), and a copolymer of 2-propen-1-amine-hydrochloride with N-2-propeny 1-2-propen-1-aminehydrochloride ( CPPAHC), preferably poly( diallyldimethylammonium chloride); poly(acrylamide-co-diallyldimethylammonium chloride, formula (6)) is an example, that the polycation is preferred to be amine based, and that quaternary substituted polycations are stable because their charge is independent of pH, and they cannot be oxidized ([0017-0018]), and the membrane is preferably a nanofiltration membrane used for filration of preferably water ([0025-0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the De Grooth’s coating as the polymer coating of Echizen as quaternary substituted polycations are stable because their charge is independent of pH, and they cannot be oxidized ([0017-0018]), and to influence the membrane performance ([0017]).
See also, Pugia, Pugia teaches coated substrates with high binding of a capture phase and low non-specific binding on a substrate ([0011]), applying a coating to an upper surface of a substrate or support, the support may be a membrane, the coating comprising a charged polymer, which can be a cationic polyeletrolyte polymer ([0023-0024]), in an embodiment, cationic polymer has a plurality of ammonium groups providing positive charges, can be quaternary ammonium groups, and are typically prepared by polymerizing amine containing monomers, including poly(diallyldimethylammonium chloride), other alkyl groups are suitable, well known monomers can be used in a copolymerization process, allylamines, and other suitable polymers include but are not limited to polyvinylpyrrolidone (PVP), poly(acrylamide) (PAamide ), poly(acrylamide-co-diallyldimethylammonium chloride) (PADDA), poly(vinylbenzyltrimethylammonium) (PVBTA), ionenes, poly(acryloxyethyltrimethylammonium chloride), poly(methacryloxy (2-hydroxy)propyltrimethyl ammonium chloride), poly(Nalkylvinylpyridines ), poly(allylaminehydrochloride) (PAH), polysulfoniums, polyphosphoniums and copolymers thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pugia’s coating as the polymer coating of Echizen as according to De Grooth quaternary substituted polycations are stable because their charge is independent of pH, and they cannot be oxidized ([0017-0018]), and to influence the membrane performance ([0017]).
With respect to Claims 2 and 3, the separation membrane according to Claim 1 is taught above.  De Grootha and Pugia teach in the formula (5), (6), or (7), R1 and R2 are each a alkyl group, a methyl group, poly(acrylamide-co-diallyldimethylammonium chloride, has methyl groups, and as such, alkyl groups. 

With respect to Claim 5, the separation membrane according to Claim 1 is taught above. Echizen teaches the separation functional layer on the porous layer of a composite membrane support,  a support supporting the separation functional layer ([0016]). 

With respect to Claim 6, the separation membrane according to Claim 1 is taught above. Echizen teaches forming the coating layer by bringing a solution into contact with the surface to form a skin layer, the coating is in direct contact with the separation functional layer ([0018, 0027]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Echizen (US PG Pub 2016/0279581) in view of De Grooth (US PG Pub 2020/0164320) and Pugia (US PG Pub 2014/0336084), in view of Ikeda (US 5,178,766).
With respect to Claim 7, the separation membrane according Claim 1 is taught above. The combination is silent on the specific nature of the bond between the coating and the separation functional layer.
Ikeda teaches a composite semipermeable membrane made of piperazine, between other amines forming the polyamide layer on the support by interfacial polymerization by methods recognized as known in the art (abstract, column 3, line 5-column 7 line 3), and attaching cationic ammonium groups on the surface of the polyamide layer by covalent bonding, by treating with a compound having one or more quaternary nitrogen atoms and has a functional group that reacts with the cross-linked polyamide layer formed by interfacial polymerization (abstract, and column 5, lines 15-40); incorporating the nitrogen groups without deteriorating the membrane layer by reacting the compound with the polyamide layer b in presence of epoxy groups, carboxylic acid groups, etc. (column 5, lines 30-40), reacting groups in the polyamide layer (column 6, lines 48-column 7, line 3), at least part of a plurality of hydroxy groups in the polymer represented by the formula (4), at least part of a plurality of amino groups in the polymer represented by the formula (5), at least part of a plurality of amide groups in the polymer represented by the formula 20(6), or at least part of a plurality of hydroxy groups in the polymer represented by the formula (7) forms a covalent bond with a terminal amino group, a remaining amino group, or a remaining carbonyl group of the separation functional layer.. 


Allowable Subject Matter
With respect to Claim 4, the separation membrane according to Claim 1, is taught above. While Pugia and De Grooth teach the use of other known polymers, fail to teach the specific structures of formula (4) or (7), the use of identical monomers, and copolymers is known, but the prior art does not teach or suggest the specific structure required. The limitation cannot be indicated as allowable until the double patenting rejections above are overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777